                                         Case 3:92-cr-00001-CRB Document 2578 Filed 09/03/20 Page 1 of 5




                                   1

                                   2

                                   3

                                   4

                                   5                             IN THE UNITED STATES DISTRICT COURT

                                   6                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     UNITED STATES OF AMERICA,                         Case No. 92-cr-00001-CRB-1
                                   9                    Plaintiff,
                                                                                           ORDER GRANTING MOTION FOR
                                  10             v.
                                                                                           COMPASSIONATE RELEASE
                                  11     DONELL HATCHER,
                                  12                    Defendant.
Northern District of California
 United States District Court




                                  13

                                  14          Defendant Donell Hatcher is an inmate in the custody of the Bureau of Prisons and is
                                  15   currently housed at FCI Lompoc. See Supp. Mot. (dkt. 2571) at 0. Mr. Hatcher seeks
                                  16   compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A), arguing that he “is at great risk of
                                  17   serious illness or death from COVID-19” because of his underlying health conditions: Type 2
                                  18   Diabetes and Stage 3 Chronic Kidney Disease. Id. at 5; see also Mot. Ex. 1 (dkt. 2571-1) (medical
                                  19   records). Indeed, Mr. Hatcher already contracted COVID-19 in early May 2020, developed
                                  20   pneumonia, and was hospitalized for 4 days. See Mot. at 5. He recovered, but his records reflect
                                  21   that he is “‘immunocompromised’ with a high risk of COVID-19 complications.” Id.; Mot. Ex. 4
                                  22   (dkt. 2571-4) (immunocompromised language from 5/12/20). The government opposes Mr.
                                  23   Hatcher’s release, but acknowledges that his “actual experience with COVID-19 and the risks to
                                  24   which he is exposed are factors that weigh towards granting his motion.” See Response (dkt.
                                  25   2563) at 2. Indeed, the government “does not contest that [Mr. Hatcher] presents an extraordinary
                                  26   and compelling reason” for release, “given that he contracted COVID-19 during the present
                                  27   pandemic and experienced collateral consequences, including pneumonia.” Id. at 5. The
                                  28   government opposes, or opposed, Mr. Hatcher’s motion based only on his release plan and the 18
                                         Case 3:92-cr-00001-CRB Document 2578 Filed 09/03/20 Page 2 of 5




                                   1   U.S.C. § 3553(a) factors. Id. at 2–3.

                                   2          The Court determines that Mr. Hatcher has satisfied the requirements of the statute and the

                                   3   applicable Sentencing Commission policy statement. Mr. Hatcher’s motion for compassionate

                                   4   release is therefore granted. There is no need for oral argument on this matter.

                                   5          18 U.S.C. § 3582(c) provides that a “court may not modify a term of imprisonment once it

                                   6   has been imposed except . . upon motion of the Director of the Bureau of Prisons, or upon motion

                                   7   of the defendant.” A defendant may bring a § 3582(c) motion . . . after “the lapse of 30 days from

                                   8   the receipt of such a request by the warden of the defendant’s facility, whichever is earlier.” 18

                                   9   U.S.C. § 3582(c)(1)(A). “[A]fter considering” the sentencing factors from 18 U.S.C. § 3553(a)

                                  10   “to the extent that they are applicable,” a court may grant the motion to reduce the defendant’s

                                  11   sentence in one of two circumstances, the first of which is “if it finds that . . . extraordinary and

                                  12   compelling reasons warrant such a reduction.” Id. § 3582(c)(1)(A)(i). The application notes to
Northern District of California
 United States District Court




                                  13   U.S.S.G. § 1B1.3 enumerate five circumstances that establish “extraordinary and compelling

                                  14   reasons” to reduce a defendant’s sentence, one of which applies here: “extraordinary and

                                  15   compelling reasons are met if a defendant has “a serious physical or medical condition . . . that

                                  16   substantially diminishes the ability of the defendant to provide self-care within the environment of

                                  17   a correctional facility and from which he or she is not expected to recover.” U.S.S.G. § 1B1.13

                                  18   cmt. n.1(A)(ii).

                                  19          A reduction in sentence under § 3582(c) must also be “consistent with applicable policy

                                  20   statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A); see also Dillon v.

                                  21   United States, 560 U.S. 817, 819 (2010) (holding that the Sentencing Commission policy

                                  22   statement applicable to 18 U.S.C. § 3582(c)(2) remains mandatory, even after United States v.

                                  23   Booker, 543 U.S. 220 (2005)). The applicable Sentencing Commission policy statement, U.S.S.G.

                                  24   § 1B1.13, directs that a court may only grant compassionate release if it determines that “[t]he

                                  25   defendant is not a danger to the safety of any other person or to the community, as provided in 18

                                  26   U.S.C. § 3142(g).”

                                  27          Mr. Hatcher has satisfied all of these requirements.

                                  28          First, he has exhausted his administrative remedies because more than thirty days have
                                                                                          2
                                           Case 3:92-cr-00001-CRB Document 2578 Filed 09/03/20 Page 3 of 5




                                   1   lapsed since he submitted his request for compassionate release to the warden of his facility. See

                                   2   Response at 6–7 (noting May 7, 2020 and June 2, 2020 requests from Mr. Hatcher to the Warden,

                                   3   and stating, “the government is not contending that Hatcher failed to exhaust his administrative

                                   4   remedies.”); see also Gov. Supp. Response (dkt. 2577) at 2 (identifying exhaustion as a subject

                                   5   upon which the parties agree).

                                   6          Second, the Court has considered the applicable sentencing factors from 18 U.S.C.

                                   7   § 3553(a) and finds that they are consistent with granting Mr. Hatcher’s motion for compassionate

                                   8   release. Mr. Hatcher is currently serving three sentences, and though he has only served 18.9% of

                                   9   his full term,1 he has been in custody since 2006. Id. at 5–6. That is not an insignificant amount

                                  10   of time. During those fourteen years, Mr. Hatcher has never been disciplined for misconduct. See

                                  11   Mot. at 8. His early release is not inconsistent with “the nature and circumstances of the offense

                                  12   and the history and characteristics of the defendant,” providing just punishment and adequate
Northern District of California
 United States District Court




                                  13   deterrence, the applicable sentencing range and policy statements of the Sentencing Commission,

                                  14   and the need to avoid unwarranted sentencing disparities. See 18 U.S.C. § 3553(a). The

                                  15   government now agrees with this assessment. See Gov. Supp. Response at 3 (concluding that

                                  16   “[o]n balance, Hatcher’s criminal history and the history of his incarceration weigh in favor of

                                  17   granting his motion,” because weighed against his substantial criminal history and long sentence

                                  18   are “the facts that his criminal history does not include serious violent crime; he has already served

                                  19   a long prison sentence (14 years); he has no disciplinary history while in prison; and BOP has

                                  20   made a finding that he presents a minimum risk of recidivism.”). Moreover, early release would

                                  21   help provide Mr. Hatcher “with needed . . . medical care” given his compromised medical state.

                                  22   See 18 U.S.C. § 3553(a)(2)(D).

                                  23          Third, the Court does not believe that Mr. Hatcher is a danger to the community. U.S.S.G.

                                  24   § 1B1.13 directs that a court may only grant compassionate release if it determines that “[t]he

                                  25   defendant is not a danger to the safety of any other person or to the community, as provided in 18

                                  26   U.S.C. § 3142(g).” The Court has considered the four factors of section 3142(g). Mr. Hatcher

                                  27
                                       1
                                  28    The government notes that Mr. Hatcher “has actually served 56 percent of the time he would
                                       actually serve for all three sentences.” See Gov. Supp. Response at 4.
                                                                                         3
                                         Case 3:92-cr-00001-CRB Document 2578 Filed 09/03/20 Page 4 of 5




                                   1   was a supplier of heroin to the Bluitt organization, but he was “not involved in any of the violent

                                   2   acts allegedly perpetrated” by that organization. See Mot. at 7 (citing PSR ¶¶ 68–70). He

                                   3   completed drug programming in 2016, and in 2019 was designated as “a minimum risk recidivism

                                   4   level.” Id. at 1–2. Moreover, the government’s only comment as to Mr. Hatcher’s dangerousness

                                   5   related to the absence of a release plan in his initial motion. See Response at 5; see generally Pro

                                   6   Se Motion (dkt. 2556). But Mr. Hatcher addressed that concern by submitting a release plan as

                                   7   part of the motion that he filed with the assistance of counsel. See Mot. at 2 (“Mr. Hatcher will

                                   8   live at the home of his friend, D. Jordan in Waynesborough Mississippi. . . . Mr. Jordan’s

                                   9   company will provide health insurance to Mr. Hatcher.”). Probation has now approved of Mr.

                                  10   Hatcher’s release plan.

                                  11          Fourth, “extraordinary and compelling reasons,” as defined by the applicable Sentencing

                                  12   Commission policy statement, “warrant . . . a reduction.” See 18 U.S.C. § 3582(c)(1)(A)(i). Mr.
Northern District of California
 United States District Court




                                  13   Hatcher’s chronic kidney disease, compromised immune system, and diabetes put him at serious

                                  14   risk should he stay at FCI Lompoc. See Mot. at 5–7. To its credit, the government “does not

                                  15   contest that [Mr. Hatcher] presents an extraordinary and compelling reason” for release. Response

                                  16   at 5; see also Gov. Supp. Response at 2–3 (conceding that the “extraordinary and compelling”

                                  17   standard is satisfied in this case). In the context of the COVID-19 pandemic, Mr. Hatcher’s

                                  18   medical conditions “substantially diminish[ ]” his ability “to provide self-care within the

                                  19   environment of a correctional facility.” See U.S.S.G. § 1B1.13 cmt. n.1(A)(ii); see also United

                                  20   States v. Perez, 17 Cr. 513-3 (AT), 2020 WL 1546422, at *4 (S.D.N.Y. Apr. 1, 2020). “Confined

                                  21   to a small cell where social distancing is impossible, [Mr. Hatcher] cannot provide self-care

                                  22   because he cannot protect himself from the spread of a dangerous and highly contagious virus.”

                                  23   Perez, 2020 WL 1546422, at *4.

                                  24          For the foregoing reasons, Mr. Hatcher’s motion for compassionate release is GRANTED.

                                  25   Mr. Hatcher’s sentence of imprisonment is modified to time served. The Court declines to adopt

                                  26   the government’s suggestion that it convert the remaining term of imprisonment to supervised

                                  27   release with the special condition of home confinement. The Court imposed a five-year term of

                                  28   supervised release when it sentenced Mr. Hatcher in this case. See Amended Judgment (dkt.
                                                                                         4
                                           Case 3:92-cr-00001-CRB Document 2578 Filed 09/03/20 Page 5 of 5




                                   1   2143) at 3. That term of supervised release shall commence immediately, the first two years of

                                   2   which shall now include the special condition that Mr. Hatcher shall be subject to home

                                   3   detention.2 Because Mr. Hatcher is currently in quarantine “as of the filing of this motion,” see

                                   4   Mot. at 1, he need not quarantine further in custody before his release. See also Gov. Supp.

                                   5   Response at 6 (proposing immediate release). The Court amends the terms of supervised release

                                   6   as follows:

                                   7          a. Following his release, Mr. Hatcher shall be transported directly to the residence of D.

                                   8   Jordan in Waynesborough, Mississippi, which address has been provided to the U.S. Probation

                                   9   office (the residence);

                                  10          b. Commencing at the time of his arrival at the residence, Mr. Hatcher must self-quarantine

                                  11   at the residence for a period of fourteen (14) days;

                                  12          c. Within 72 hours of release from custody, Mr. Hatcher shall contact the U.S. Probation
Northern District of California
 United States District Court




                                  13   office to begin the reentry process;

                                  14          d. At all times, Mr. Hatcher shall comply with the conditions of release and supervision set

                                  15   forth in the Judgment.

                                  16          The BOP is directed to release Mr. Hatcher. The government shall serve a copy of this

                                  17   order on the Warden at FCI Lompoc immediately.

                                  18          IT IS SO ORDERED.

                                  19          Dated: September 3, 2020
                                                                                              CHARLES R. BREYER
                                  20                                                          United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26   2
                                        Mr. Hatcher shall therefore be restricted to the home except for employment, education, religious
                                  27   services, medical appointments, substance abuse or mental health treatment, attorney visits, court
                                       appearances, court-ordered obligations, and other activities pre-approved by his probation officer.
                                  28   Technology shall be at the discretion of the probation officer, and location monitoring fees are
                                       waived.
                                                                                         5
